Citation Nr: 1445695	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease and/or as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease and/or as due to an undiagnosed illness.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease and/or as due to an undiagnosed illness.

4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease and/or as due to an undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION


The Veteran served on active duty from November 2003 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A copy of the transcript has been associated with the record.  

In March 2013, the Board, in part, denied the claims of service connection for a bilateral hip disability, a bilateral knee disability, and a left ankle disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the March 2013  Board decision with regard to these issues, and remanded the case to the Board for further proceedings consistent with a June 2014 Joint Motion for Partial Remand. 

In March 2013, the Board also remanded the issues of service connection for migraine headaches, an initial increased disability rating for service-connected cervical and thoracic spine disability, and entitlement to TDIU for further development.  The matters have been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in March 2013, the Board remanded the issues of service connection for migraine headaches, an initial increased disability rating for service-connected cervical and thoracic spine disability, and entitlement to TDIU for further development.  The Board instructed the AOJ to issue a notification letter for the TDIU claim, provide the Veteran with an examination for his migraine headaches to determine, in relevant part, whether they were related to service, or caused or aggravated by his service-connected spine disability, and readjudicate the claims based on the additional evidence of record.  

The AOJ has not yet issued the Veteran a notification letter with regard to the claim for a TDIU.  While the Veteran was afforded an examination in June 2013 for his headaches, the examiner did not full address the issues as directed by the Board.  The examiner concluded that it was less likely than not that the Veteran's headaches were proximately due to or the result of cervical spine disability based on the evidence of record.  He did not address whether the headaches were aggravated by the service-connected disability and whether they were due to service.  Additionally, as discussed below, the parties to the Joint Motion for Partial Remand have indicated that the Veteran's service connection claims should be considered as due to an undiagnosed illness.  Therefore, the Veteran must be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Furthermore, the AOJ has not readjudicated the issues on appeal and this must be done on remand.  

In the June 2014 Joint Motion for Partial Remand, the parties indicated that the Board did not consider whether the Veteran's claims for service connection for a bilateral hip disability, a bilateral knee disability, and a left ankle disability were due to an undiagnosed illness.  In this regard, the parties observed that the Veteran's records service in the Gulf War and he indicated that he was exposed to environmental hazards in the Gulf War.  Accordingly, the Veteran should be apprised of the requirements for substantiating claims based on undiagnosed illness and also provided examinations under this theory. 

Accordingly, the case is REMANDED for the following actions:

1. Issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issues of service connection based on undiagnosed illness and entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claims for of service connection based on undiagnosed illness and a TDIU.  Also, inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  Schedule the Veteran for examinations to ascertain the nature and etiology of his claimed bilateral hip disability, a bilateral knee disability, and a left ankle disability.  The entire claims file should be made available to and be reviewed by the examiners in conjunction with the examinations, and the examiners should confirm that such records were available for review.  All indicated studies should be conducted.  

      The examiner must address the following:
      
a. Elicit a detailed history from the Veteran about the manifestations of the claimed bilateral hip disability, a bilateral knee disability, and a left ankle disability.

b. Determine whether the Veteran currently has bilateral hip disability, a bilateral knee disability, and a left ankle disability.

c. Determine whether any of the Veteran's complaints are due to an undiagnosed illness, or whether his complaints can be attributed to any known medical causation.  

d. If any of the disorders is determined to be attributable to a known clinical diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that any of these disabilities are related to service.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his migraine headaches.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  All indicated tests should be conducted.  

The examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater) that the Veteran's migraine headaches are related to his military service.  

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are either (1) caused by, or (2) aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease.  If the examiner finds that migraine headaches are aggravated by the service-connected degenerative arthritis of the cervical spine with right hand radiculopathy and degenerative arthritis of the thoracolumbar spine with disc disease, then he/she should quantify the degree of aggravation.  

c. Determine whether any of the Veteran's complaint is due to an undiagnosed illness, or whether his complaint can be attributed to any known medical causation.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4. When the development requested has been completed, 
readjudicate the Veteran's claims, to include his claim of 
entitlement to TDIU. If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
supplemental statement of the case (SSOC) and be afforded 
a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



